Exhibit 4.5 Investor rights agreement This Investor Rights Agreement (this “ Agreement ”) is made and entered into as of January 15, 2016, by and among Giga-tronics Incorporated, a corporation organized in the State of California (the “ Company ”), and the purchaser identified on the signature page hereto (the “ Purchaser ”). This Agreement is made pursuant to the Securities Purchase Agreement, dated as of January 15, 2016, between the Company and the Purchaser, relating to the purchase of Units consisting of shares of Common Stock and Warrants (the “ Purchase Agreement ”). NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Company and the Purchaser agree as follows: 1. Definitions . As used in this Agreement, the following terms shall have the following meanings: “Affiliate” means, with respect to any Person, any other Person that, directly or indirectly through one or more intermediaries, controls, is controlled by or is under common control with such Person, as such terms are used in and construed under Rule 405 under the Securities Act; provided , however , that notwithstanding the foregoing, as used herein, the Purchaser shall not be deemed an Affiliate of the Company or any Subsidiary, and none of the Company and its Subsidiaries shall be deemed an Affiliate of the Purchaser. “
